[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 97-1068 

CHINYERE OKEREKE,

Plaintiff, Appellant,

v.

BOARD OF DIRECTORS - VINFEN CORPORATION,

Defendant, Appellee.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Douglas P. Woodlock, U.S. District Judge]                                                                 



Before

Torruella, Chief Judge,                                                      
Stahl and Lynch, Circuit Judges.                                                          



Chinyere Okereke on brief pro se.                            
Richard  L. Alfred, Robert F.  Schwartz and Hill &amp; Barlow on brief                                                                     
for appellee.



September 3, 1997


Per  Curiam.  We  have reviewed the  parties' briefs and                            

the record on appeal.   We affirm essentially for the reasons

stated  in the district  court's memorandum and  order, dated

November 8, 1996.

Affirmed.  Loc. R. 27.1.                          

-2-